DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (U.S. Pub. No. 2007/0235197)
Regarding Claim 1, Becker discloses a gas vent tool, comprising: 
A tubular body (21) with a flow passage extending longitudinally through the body, the flow passage having upstream and downstream sections (above and below 21 along 20); 

A second valve (33) that selectively permits and blocks flow between the upstream and downstream sections (above and below 21 along 20) of the flow passage, in which the first valve (39) selectively permits and blocks flow between the upstream section (above 21 along 20) of the flow passage and an exterior of the gas vent tool.3
Regarding Claim 2, Becker discloses the gas vent tool of claim 1, in which the first valve (39) comprises a sliding sleeve (39) reciprocably disposed in the body.
Regarding Claim 3, Becker discloses the gas vent tool of claim 2, in which the second valve (33) comprises a closure member (33) secured to the sliding sleeve (39).
Regarding Claim 4, Becker discloses the gas vent tool of claim 1, in which the second valve (33) permits flow between the upstream and downstream sections (above and below 21 along 20) of the flow passage in response to a positive pressure differential from the upstream section (above 21 along 20) to the downstream section (below 21 along 20) (Figure 8: when gas 20 pressure is high enough pilot valve 20 is open and stays in position to allow fluid to flow through 34).
Regarding Claim 5, Becker discloses the gas vent tool of claim 1, in which the first valve (39) blocks flow between the upstream section (above 21 along 20) of the flow passage and the exterior of the gas vent tool (via 43) in response to a positive pressure differential from the upstream section (above 21 along 20) to the downstream section (below 21 along 20).
Regarding Claim 6, Becker discloses a gas vent tool for use in a subterranean well, the gas vent tool comprising: 

A seat (Figure 7: surface of 21 abutting 33 when 66 is closed) surrounding an interior flow passage extending longitudinally through the body, the seat (Figure 7: surface of 21 abutting 33 when 66 is closed) being positioned on a downstream side of the ports (36); 
A closure member (33) movable relative to the seat (Figure 7: surface of 21 abutting 33 when 66 is closed) between open and closed positions; and 
A sliding sleeve (39) reciprocably disposed in the body relative to the ports, the sliding sleeve (39) being secured to the closure member (33) so that the sliding sleeve (39) and the closure member (33) displace together.
Regarding Claim 7, Becker discloses the gas vent tool of claim 6, in which the closure member (33) is in the open position when the sliding sleeve (39) blocks flow through the ports.	
Regarding Claim 8, Becker discloses the gas vent tool of claim 7, in which the closure member (33) is in the closed position when the sliding sleeve (39) does not block flow through the ports (Figure 8).
Regarding Claim 9, Becker discloses the gas vent tool of claim 6, in which the closure member (33) displaces from the closed position to the open position in response to a positive pressure differential from below to above the closure member (33).
Regarding Claim 10, Becker discloses the gas vent tool of claim 6, in which, in the closed position of the closure member (33), the ports (36) are positioned 
Regarding Claim 11, Becker discloses a gas vent system for use with a subterranean well, the system comprising: 
A gas vent tool (21) connected longitudinally between an intake tool (58) and a pump (7), the intake tool (58) being configured to receive formation fluids therein, and the pump being configured to pump the formation fluids to surface, in which the gas vent tool comprises first and second valves (39, 33), the first valve (39) selectively permitting and blocking flow between an interior flow passage and an annulus external to the gas vent tool, the second valve (33) selectively permitting and blocking flow between upper and lower sections of the flow passage.
Regarding Claim 12, Becker discloses the system of claim 11, in which a sliding sleeve (39) of the first valve (39) is secured to and displaces with a closure member (33) of the second valve (33).
Regarding Claim 13, Becker discloses the system of claim 11, in which the gas vent tool has vent and flow-through configurations, in the vent configuration (Figure 8) the first valve (39) is open and the second valve (33) is closed, in the flow-through configuration (Figure 7) the first valve (39) is closed and the second valve (33) is open.
Regarding Claim 14, Becker discloses the system of claim 13, in which the gas vent tool is in the flow- through configuration while the pump is operating, and the gas vent tool is in the vent configuration while the pump is stopped.
Regarding Claim 15, Becker discloses the system of claim 13, in which the first valve (39) permits flow between the flow passage lower section and the annulus, and 
Regarding Claim 16, Becker discloses the system of claim 15, in which the first valve (39) blocks flow between the flow passage lower section and the annulus, and the second valve (33) permits flow between the flow passage upper and lower sections, in the flow-through configuration.
Regarding Claim 17, Becker discloses the system of claim 13, in which the first valve (39) comprises a sleeve reciprocably disposed in a tubular body (21), the sleeve blocks flow through ports in the body in the flow-through configuration, and flow through the ports is permitted in the vent configuration.
Regarding Claim 18, Becker discloses the system of claim 13, in which the second valve (33) comprises a closure member (33) and a seat (Figure 7: surface of 21 abutting 33 when 66 is closed) surrounding the flow passage, the closure member (33) permits flow through the seat (Figure 7: surface of 21 abutting 33 when 66 is closed) in the flow-through configuration, and the closure member (33) blocks flow through the seat (Figure 7: surface of 21 abutting 33 when 66 is closed) in the vent configuration.
Regarding Claim 19, Becker discloses the system of claim 11, in which the second valve (33) opens in response to a positive pressure differential from below to above the second valve (33).
Regarding Claim 20, Becker discloses the system of claim 19, in which the first valve (39) closes in response to the positive pressure differential from below to above the second valve (33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679